Citation Nr: 9912881	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  93-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, deep 
vein thrombosis, and repair of a ruptured aneurysm of the 
thoracic aorta, as secondary to service-connected 
disabilities.

2.  Entitlement to an increased evaluation for anxiety 
reaction with depression, currently evaluated as 30 percent 
disabling.

3.  Entitlement to compensation benefits for paraplegia 
pursuant to 38 U.S.C.A. § 1151.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that increased the disability rating 
for anxiety reaction to 30 percent from 10 percent effective 
from March 1992.  The Board remanded the case in February 
1995 and November 1997 for further development.  The case has 
recently been returned to the Board for appellate 
consideration.

The issues of entitlement to compensation benefits for 
paraplegia pursuant to 38 U.S.C.A. § 1151 and entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities are discussed further in the 
remand porion of this decision.


FINDINGS OF FACT

1.  Service connection has been established for anxiety 
reaction with depression and left varicocele.

2.  Hypertension, deep vein thrombosis, and repair of a 
ruptured aneurysm of the thoracic aorta are not shown to be 
related causally to service-connected 



disabilities or chronically increased in severity as a result 
of such disabilities by competent medical evidence.

3.  The current manifestations of anxiety reaction with 
depression result in no more than definite impairment of 
social and industrial adaptability with disturbance of mood, 
sleep, and memory, but without currently more than moderate 
effect therefrom in establishing and maintaining effective 
work and social relationships.

4.  The veteran's anxiety reaction with depression has not 
rendered his psychiatric disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claim of service connection for hypertension, deep 
vein thrombosis, and repair of ruptured aneurysm of the 
thoracic aorta on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating in excess of 30 percent for 
anxiety reaction with depression have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 9400 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic 
Code 9433, 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hypertension, deep vein
 thrombosis, aneurysm of the thoracic aorta.

Factual Background

The RO in June 1947 granted service connection for anxiety 
reaction and left varicocele.  At the time of a rating review 
in 1948, the service medical records and contemporaneous VA 
and private examination reports did not report any 
cardiovascular abnormality.  A VA psychiatric examination in 
1957 that reported a psychophysiologic gastrointestinal 
reaction was also pertinently unremarkable.

An April 1979 report from the Texas Heart Institute shows 
that the veteran was hospitalized for surgical repair of an 
aneurysm of the descending thoracic aorta.  A 1989 VA medical 
record entry reports an eight or nine year history of 
hypertension.

The record of a June 1991 VA hospitalization reports that the 
veteran was transferred out on the day of admission for a 
leaking thoracic aneurysm.  He had been having cold sweats 
since the evening prior to his admission and mid back pain 
since a recent fall.  A surgical consult was obtained and a 
physician noted a CT scan revealed a large intrathoracic 
aneurysm with intrathoracic and possible retroperitoneal 
leak.  The reports indicated that the veteran was in need of 
emergent repair of a leaking thoracic aneurysm and his 
transfer to the nearest facility for this, Richland Memorial 
Hospital, was approved by the Chief of Staff.

The report of the veteran's admission to a VA hospital later 
in June 1991 shows that he had been admitted about two weeks 
earlier and found to have an acute thoracic aortic rupture 
secondary to a chronic aneurysm of the thoracic aorta.  He 
was then transferred emergently to Richland Memorial Hospital 
where an emergent thoracoabdominal aneurysmorrhaphy was 
performed and as a result of the aneurysm he developed 
paraplegia secondary to spinal cord ischemia.  At the time of 
his transfer back to VA he was on oral antihypertensives and 
his blood pressure was under good control.  Neither of the 
service connection disabilities was among the established 
diagnoses reported at his release from the hospital in July 
1991.  

In the record of rehabilitation therapy the veteran received 
in late 1991 it was reported in a discharge summary that 
around June 10, 1991 he presented to a VA hospital secondary 
to a fall down several steps from which he suffered back pain 
and that a CT scan at the time demonstrated a ruptured 
descending thoracic aortic aneurysm.  The veteran was 
transferred for emergency care to Richland Memorial Hospital 
and on the day of admission he underwent a thoracic abdominal 
aneurysmorrhaphy with placement of a Dacron graft.  
Postoperatively he was found to have paraplegia secondary to 
spinal cord ischemia.  After he was stabilized he was 
transferred back to VA for further convalescent care.  

The report of a VA hospitalization in early 1992 notes the 
veteran had been a paraplegic since June 1991 resulting from 
surgery for a dissecting thoracic aneurysm.  He presented 
with a three-day history of right lower extremity swelling.  
The diagnoses included deep vein thrombosis and hypertension.  
Neither anxiety nor varicocele was listed among the reported 
diagnoses.

In June 1992 the veteran submitted a claim for service 
connection of deep vein thrombosis secondary to the service 
connected varicocele and for hypertension and dissecting 
aneurysm secondary to the left varicocele and anxiety 
reaction with depression.  The RO Adjudication Officer in 
August 1992 denied the representative's request for an 
independent medical opinion (IME) on the question of 
secondary service connection.

At the RO hearing the veteran also veteran referred to 
medical sources that indicated a close connection between 
stress and myocardial energy demand and blood pressure and he 
referred to the opinion of a Dr. Warner.  He recalled first 
being treated for hypertension in 1979 or 1980.

In a statement received in November 1992, H. Warner, M.D., 
opined as a vascular surgeon that persistent anxiety provoked 
hypertension and that uncontrolled hypertension is a major 
factor in diseases of the vascular system.

On a VA examination in April 1996, the examiner stated that 
the veteran's extensive claims file had been reviewed.  Th 
examiner noted a long history of hypertension and surgical 
repair of thoracic aortic aneurysm and history of left 
varicocele that had no etiologic relationship to his 
hypertension or vascular difficulties.  The examiner opined 
that it was feasible that the veteran's anxiety and 
depression were made worse or caused by his paraplegia that 
was secondary to his aortic difficulties requiring thoracic 
surgery on two occasions.

The examiner summarized that the veteran's varicocele was 
unrelated to his aortic surgery and that it was feasible 
though not verifiable that his anxiety and depression were 
caused or made worse by the aortic aneurysm repair 
particularly as a consequence of his paraplegia that was 
secondary to a leakage of his graft.
VA medical records report in late 1996 paraplegia secondary 
to aortic aneurysm repair.  In 1997 lower extremity dependent 
edema was noted and an examiner opined there was no reason to 
believe the veteran had deep thrombophlebitis.

A VA cardiology examiner in 1998 noted the veteran's history 
of congestive heart failure and hypertension and opined that 
although the etiology of the congestive heart failure was 
unclear the most likely factor would be chronic hypertension.  
The examiner stated that there was no evidence to suggest any 
trouble with anxiety or depression or other psychiatric 
abnormality would impact on his cardiovascular disease.  The 
examiner stated there was no evidence in the medical 
literature to support the supposition.  The examiner opined 
that there was no correlation between the veteran's 
depression and anxiety and his congestive heart failure.


Criteria

Service connection may be granted for a disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1997); Allen v. Brown, 7 
Vet. App. 439 (1995).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation, see Reiber v. Brown, 7 
Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996).


Analysis

Since the most recent Board remand, the holding in Stegall v. 
West, 11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have the claim readjudicated and to provide a 
record that would support an informed determination asked the 
RO to request additional medical evidence from the veteran 
and obtain VA examinations.  The RO was conscientious in 
developing the record.  The RO completed the examinations 
that included the review of the record and opinion as 
requested and advised the veteran and his representative of 
its determination in a supplemental statement of the case.  
It was not argued that there was evidence outstanding and 
likely available that would be material to the question of 
service connection.  The Board also finds that the 
examination substantially complied with the Board request for 
a cardiology and psychiatry collaborative effort.  The 
examiners agreed after independent evaluation.  Although a 
Board did not include two psychiatry specialists the Board 
does not find that any potential prejudice has resulted from 
the development completed by the RO in response to the 
Board's remand order as the opinion of both examiner's was 
against secondary service connection.  Also with the claim 
not being well grounded there is no further duty to seek 
another examination.

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection on a secondary 
basis not well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions regarding a right ear 
hearing disability, ulcer disease or stomach disorder on a 
direct basis and a back disorder on a direct or secondary 
basis, cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.  There is absent competent medical evidence.  Dr. 
Warner's statement is general in nature rather than fact 
specific to the veteran.  

The Board observes that medical examiners have not offered an 
opinion of secondary service connection and there has been no 
favorable medical opinion regarding any claimed disorder.  
However, as the Board finds the claim to be not well grounded 
there is no burden upon the Board to require further 
examination; accordingly, the representative's request for 
submission of the claims file for further examination or 
opinion is premature.  Brewer v. West, 11 Vet. App. 228 
(1998).

The Board must point out there is no competent medical 
opinion linking any current hypertension, deep vein 
thrombosis, and repair of ruptured aneurysm of the thoracic 
aorta to a service connected psychiatric disability.  In 
summary, the medical evidence of record does not offer a 
nexus to the currently compensated psychiatric disability for 
any claimed disorder.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's opinion is an insufficient 
basis upon which to find his claims well grounded.  Espiritu.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection on a secondary basis must be denied as 
not well grounded.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence mentioned that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  The VA is not on notice of the existence of 
Social Security Administration records that might be relevant 
to the service connection issue under consideration.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

The VA medical opinions in 1998 appear to have been based on 
a fair consideration of the material evidence, and to reflect 
significant knowledge and skill in analysis of the pertinent 
data as the ultimate opinion against secondary service 
connection noted the medical findings of significance.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The Board 
accepts the cardiovascular examiner's conclusion as placing 
the probative evidence against the claim as it clearly does 
not serve to place the evidence in relative equipoise 
regarding the nexus question.  The psychiatric examiner was 
also notable against a plausible basis for service 
connection.  It appears here is evidence suggesting that the 
anxiety may be worse because of other disorders but the 
necessary finding to well ground the claim would require the 
opposite relationship.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Nor does there appear to be competent 
evidence favoring a nexus between the veteran's varicocele 
and the claimed disabilities. 

Of course, if the veteran were to submit such evidence he 
could request reopening of the claim.  However, the current 
record does not include competent evidence to warrant further 
consideration on the merits.  The Board has not overlooked 
the veteran's reference to medical literature at the 1992 RO 
hearing.  The veteran being optometrist is a medical 
professional and he is therefore competent to provide medical 
nexus evidence.  However the information cited from medical 
texts was read into the record and appeared to be of a 
general nature and, as with Dr. Warren's statement, would be 
given no greater value from the standpoint of well grounding 
the claim than if submitted by another medical professional 
with no personal interest.  Pond v. West, No. 97-1780 (U.S. 
Vet. App. Apr. 21, 1999).


Increased rating for anxiety reaction with depression

Factual Background

The RO in June 1947 granted service connection for anxiety 
reaction and in May 1992 increased the veteran's disability 
rating for anxiety reaction with depression to 30 percent 
from 10 percent under Diagnostic Code 9400 criteria, with the 
increase effective in March 1992.  The disability was 
previously rated as anxiety reaction and as 30 percent 
disabling from February 1946 and 10 percent disabling from 
January 1949 under Diagnostic Code 9105 criteria.

At a RO hearing in late 1992, the veteran testified that he 
received VA outpatient psychiatric treatment and that he 
believed the disability caused considerable impairment and 
was a factor in his decision to give up work as an 
optometrist.  He panicked easily but had not been told by a 
physician that the disability rendered him unemployable.  He 
believed his other disorders aggravated his anxiety.  His 
spouse stated the paraplegia aggravated the psychiatric 
disability. 

On a VA psychiatric examination in late 1992, the veteran 
appeared in a wheelchair and was reported to have had 
treatment over the years with Librium for episodes of anxiety 
and was presently treated with Inderal.  The examiner 
reported that the frequency of the veteran's anxiety attacks 
had diminished over the years but he had experienced a 
resurgence of anxiety with his recent illness.  The examiner 
reported that in general the attacks of anxiety were 
relatively infrequent, several per month, and were diminished 
with ongoing medication.  

On mental status examination, the veteran was described as 
pleasant, cooperative, oriented to time, place and person and 
with a good range of affect.  He denied hallucinations and 
there was no evidence of delusions.  He was able to remember 
three objects over five minutes.  The impression was anxiety 
disorder.  The examiner summarized that the veteran had a 
long history of anxiety symptoms that had improved somewhat 
over the years but still cause him occasional difficulties.

On a VA psychiatric examination in May 1995, the veteran 
reported difficulty controlling anxiety and depression due to 
limitations resulting from paraplegia.  He reported not 
having seen anyone or received medication since 1992.  He 
described his depression as a desire to stay away from people 
and not do anything and his anxiety being associated with 
tightening in his chest and fear of a recurrent heart 
problem.  He was described as quite frustrated and depressed 
over his lack of mobility and he reported sleeping at most 
three hours at night.  The examiner reported that the 
veteran's concentration remained poor and that he was tearful 
when questioned about suicide, describing his despair over 
his current condition.  

The examiner reported that the veteran now took Inderal for 
help with his anxiety disorder and that he had been treated 
on and off though currently not finding any mental 
counseling.  The veteran was described as alert, oriented, 
pleasant and cooperative with "okay" mood and depressed 
affect.  His speech was soft and slow and his facial 
expression showed an individual trying to remain under 
control who at times would break down into tears.   There was 
no psychomotor agitation or retardation and his thought 
processes were logical and goal directed without evidence of 
psychosis and with his thought content devoid of any type of 
hallucinations or delusions.  There was no homicidal ideation 
but the veteran was noted to have been thinking of suicide.  
The examiner reported that the veteran's memory was fair for 
immediate, recent and remote events and he was able to 
concentrate well enough to spell "world" backwards and to 
interpret a proverb.  He had partial insight into his current 
illness.

The diagnostic impression was major depressive disorder, 
moderate, and anxiety disorder not otherwise specified.  In 
discussing the evaluation, the examiner opined a belief that 
although the veteran had a long history of mild to moderate 
anxiety symptoms of inability to sleep at times, poor 
concentration and suicidal ideation, he was currently in the 
midst of a major depressive episode secondary in part to 
paraplegia and aortic aneurysm that overshadowed anxiety 
symptoms.  The examiner did not feel that the veteran's 
anxiety symptoms were worse than described but were not 
helped by the depression.  The examiner opined that a global 
assessment of functioning scale (GAF) would find him 
currently at approximately 60 to 65 that would take into 
account his mild anxiety symptoms along with moderate 
symptoms of depression including difficulty sleeping, crying 
spells, suicidal ideation and lack of energy.  His social and 
industrial adaptability would probably be exacerbated by his 
anxiety condition and current depression and his ability to 
adapt to social and industrial situations is quite poor now 
but that medication might improve his condition.  The 
examiner estimated the level of disability currently to be in 
the moderate range.

A VA psychiatric examiner in 1998 reported that apparently 
during surgery in 1991 for aortic aneurysm the blood supply 
to the veteran's spinal cord became compromised and he became 
a paraplegic.  Since that time he had problems with anxiety 
and depression and he was quite depressed when seen for 
examination in 1992 and 1995 but he had not been in therapy 
or used medication for the past year and a half although 
Inderal helped for anxiety as well as blood pressure.  The 
veteran indicated to the examiner that he was doing better 
presently in terms of depression having adjusted to life in a 
wheel chair but at times feeling depressed.  The examiner 
indicated that this was not days on end or that the veteran 
was suicidal about his condition and that the veteran had 
periods of anxiety that he had had all of his life and poor 
concentration with things that he could not get off of his 
mind.  

The veteran was described as well groomed and mildly 
depressed and mildly to moderately anxious although he did 
smile occasionally and indicated he would enjoy himself at 
times shopping or watching television but stated that he had 
problems getting enough sleep because he had to move about to 
improve his circulation.  The veteran indicated mild to 
moderate depression with occasional episodes of anxiety.  The 
examiner reported that the veteran denied hallucinations and 
that there was no evidence of delusions.  

The impression was history of major depression, improved, and 
generalized anxiety disorder with a GAF currently 65.  The 
examiner stated the veteran's depression had improved since 
the 1995 examination, that he continued to have some symptoms 
of anxiety and that his symptoms would be considered in the 
mild to moderate range.  The examiner opined that the veteran 
appeared to have mild to moderate disability secondary to his 
psychiatric difficulties.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is presently in effect for anxiety 
reaction with depression that has been assigned a 30 percent 
evaluation.  The schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  Where law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's psychiatric disability must be evaluated under 
both the old and new rating criteria to determine which 
version is more favorable to the veteran.

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400 (1996); effective prior to 
November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons for bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The revised rating criteria provide a 30 percent evaluation 
in the presence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to this well grounded 
claim for increase.  The veteran has been provided 
comprehensive evaluations in connection with the claim and 
other records have been obtained.  Stegall, supra.

A review of the record demonstrates that the current 30 
percent evaluation was assigned in a 1992 RO decision.  Over 
the course of this claim, the veteran has received 
comprehensive VA psychiatric examinations.  Historically, he 
had self-employment as an optometrist.  The examinations 
showed his mood depressed, mild to moderately in 1995 and 
1998.  His GAF was assessed as 65 on the most recent 
examination in 1998, which confirms moderately impacting 
psychiatric symptoms in the context of personal life and 
employment.  

On the most recent examination, the examiner opined that the 
veteran was moderately impacted by his disorder and had 
improved since the 1995 examination. 

The recent examinations have included a diagnosis of anxiety 
with depression and a GAF score of 60 or 65, which 
corresponds generally to moderate symptoms under the GAF 
scales in use since November 7, 1996.  The VA examiner in 
1998 did not change the score appreciably in view of the 
current evaluative criteria.

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation of 30 percent for the 
veteran's anxiety with depression is warranted under the new 
schedular criteria.  Although the veteran has apparently not 
worked in many years, such inability would be evident in part 
because of the objective level of psychiatric impairment.  
The veteran interacts with individuals in and outside of his 
family to some extent.  Moreover, a GAF score of 65 was 
reported, which reasonably correlates with the examiner's 
opinion of mild to moderate impairment.  

Overall, the veteran appears to have maintained acceptable 
relationships with others and symptoms no more than moderate.  
Considerable impairment of social and industrial adaptability 
does not appear to have been demonstrated in view of the 
recent comprehensive psychiatric evaluations that have 
described an essentially consistent presentation.  These 
reports are given great probative weight in assessing the 
level of impairment, as they are the products of medical 
professionals in the field of psychiatry.  The 30 percent 
evaluation appears to he appropriate at this time in view of 
the veteran's anxiety and depression and his concentration 
and memory impairment which are significant elements in the 
current rating criteria.  There is also definite sleep 
impairment that is also listed among the significant elements 
in the 30 percent criteria. 

A 50 percent evaluation is also not warranted under the new 
criteria, as the veteran has not been shown to have any 
appreciable symptoms other than some recent depression and 
concentration impairment.  There was no indication of 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; or appreciably impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.  The level of symptoms that would 
correspond with difficulty in establishing and maintaining 
effective work and interpersonal relationships.  These 
symptoms were not evident in either recent examination.  The 
absence of such symptoms on two comprehensive psychiatric 
examinations the veteran recently received is relied upon by 
the Board for the decision in favor of the intermediate 
rating of 30 percent but no higher at this time.  The 
examiner indicated improvement that would be indicative of no 
greater impairment now than previously established.  
Mittleider v. West, 11 Vet. App. 181 (1998). 

The veteran has reported his work history and the 
difficulties with work that he relates to his psychiatric 
disability.  It is noted that under 38 C.F.R. § 3.321(a) the 
rating schedule provisions represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  
Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  The subsection allows 
for the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, to approve an extraschedular evaluation.

It does not appear from the record that his anxiety with 
depression symptoms have rendered the veteran's disability 
picture unusual or exceptional in nature.  Neither disability 
has been shown to constitute factors that would in and of 
themselves markedly interfere with employment, nor have they 
required frequent inpatient care as to render impractical the 
application of regular schedular standards.  

Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).  Based upon the record, the Board 
finds that an extraschedular evaluation is not warranted.  

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. at 86.  However, such factors 
would be apparent from the record and necessarily relate to 
the service-connected disability.  See, for example, 
Smallwood, 10 Vet. App. at 97-98 and Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997). 

There does not appear to be probative evidence that any 
nonservice-connected disorders affect the veteran's anxiety 
with depression in such a manner to render impractical the 
application of the regular schedular standards.  See for 
example Johnston, 10 Vet. App. at 86-89.


ORDER

Service connection for hypertension, deep vein thrombosis, 
and repair of ruptured aneurysm of the thoracic aorta, as 
secondary to service-connected disabilities is denied.

An increased evaluation for anxiety reaction with depression 
currently evaluated as 30 percent disabling is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends, in essence, that he suffered additional 
disability, paraplegia, as a result of surgery performed for 
an aortic aneurysm on referral from a VA hospital 1991.  The 
veteran has articulated the basis for his claim in his 
substantive appeal, hearing testimony and various 
correspondence.  

The RO has not obtained for the record a complete file of 
what transpired that led the VA to refer the veteran to 
Richland Memorial Hospital (RMH) rather than performing the 
surgery in a VA facility.  There does not appear to be a 
complete record from either facility on this matter.  
Robinette v. Brown, 8 Vet. App. 69 (1995). 

Upon review of the record, the Board is of the opinion that 
the record demands additional development to insure an 
informed determination.  For example, the claim appears to 
have been denied because the surgery was not performed at a 
VA facility.  However, the VA General Counsel has determined 
in a conclusive opinion that in certain circumstances such 
treatment may be considered VA treatment for application of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358.  VAOPGCONCL 6-98 
issued April 17, 1998.  The veteran's claim was filed prior 
to the October 1, 1997 effective date for revised 
regulations.  The RO in denying compensation under 
38 U.S.C.A. § 1151 in 1996 found that the evidence failed to 
establish a relationship of the disability to VA medical or 
educational services and that the aneurysm surgery which 
resulted in paraplegia was performed at RMH.

The Board observes that the Court invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151 (West 1991).  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner 
decision was subsequently affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993).  That decision was, likewise, 
appealed, and in December 1994, the United States Supreme 
Court (Supreme Court) affirmed the lower courts' decisions in 
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  

Thereafter, the VA Secretary sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the Supreme Court's 
decision.  The requested opinion was received from the 
Department of Justice's Office of Legal Counsel on January 
20, 1995.  On March 16, 1995, amended VA regulations were 
published to conform to the Supreme Court's decision of these 
issues.  

The veteran filed his claim in 1992.  The RO review of the 
claim has not mentioned changes to 38 U.S.C.A. § 1151, 
effective October 1, 1997, and which were not intended to 
apply retroactively.  The Secretary has determined that all 
claims for benefits under 38 U.S.C.A. § 1151 filed before 
October 1, 1997, must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  

Unfortunately, there is an absence of information that would 
allow for an informed determination, as there are no medical 
statements that adequately addressed the essential inquiries 
pertinent to a determination under the criteria of 38 C.F.R. 
§ 3.358 in this case in light of the recent VA General 
Counsel opinion.  

The veteran's assertions through written argument appear to 
have some basis in view of the information recently recorded 
in treatment reports. 

The Board concludes that the current record is such as to 
require a specific medical opinion on the nature and extent 
of any additional disability, the causal relationship, if 
any, of any current disability to VA treatment, including the 
question of whether any disability existing after surgery in 
1991 was simply coincidental or represented the natural 
progress of the original disability for which treatment was 
provided.  The veteran's informed consent is pertinent 
regarding intended consequences of medical treatment. 

The veteran reported in his application for individual 
unemployabilty that he completed four years of college and 
last worked as a self-employed optometrist in 1990 and became 
too disabled to work in June 1991.  He reported not having 
tried to obtain employment since he became too disabled to 
work and having no education or training in addition to 
optometry.  Consideration of this issue is being deferred 
pending the review of the intertwined claim for disability 
compensation under 38 U.S.C.A. § 1151.

In light of the foregoing, the Board must conclude that the 
current record is not adequately developed to allow for an 
informed determination.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1.  The RO should request the veteran to 
identify all names, addresses, and 
approximate dates of treatment, VA and 
non-VA, inpatient and outpatient, for his 
paraplegia.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  This should 
include all pertinent records from RMH 
and the VA medical facility involved in 
the 1991 referral.  Any information 
establishing the existence of a sharing 
agreement between the facilities should 
be requested.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
medical records relating to the veteran's 
referral to RMH in 1991.  The veteran 
should also be asked to identify any 
physicians, VA or non VA, who have 
indicated to him at any time that surgery 
in 1991 for his aneurysm disability has 
been a factor in the extent or severity 
of the paraplegia or the likely cause of 
any other symptoms complained of.  The RO 
should document for the record all 
attempts to obtain records or statements 
from physicians in light of the veteran's 
response.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review any examination obtained if deemed 
necessary in light of the additional 
evidence obtained as a result of this 
remand and the required information 
regarding a medical resources sharing 
agreement or other agreement regarding 
use of facilities to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
compensation benefits pursuant to the 
criteria under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 and entitlement to 
individual unemployability benefits.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals




 

